DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/3/2022 has been entered.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arita et al. (PG Pub. No. US 2009/0004780 A1).
Regarding claim 18, Arita teaches a method comprising: 
providing a device wafer (¶ 0030: 1) comprising integrated circuit (IC) dice (¶ 0037:  1 comprises a plurality of semiconductor chips); 
disposing an underfill layer (4) and a protective cover film (5) above the device wafer, wherein the protective cover film is above and coupled to the underfill layer (fig. 4A: 4 and 5 disposed above 1, such that 5 is above and coupled to 4); and 
dicing, by a processing device, the IC dice from the device wafer to form singulated IC dice (¶¶ 0041-0051 & figs. 4B-5D: plurality of semiconductor chips 1' are generated from semiconductor wafer 1 by at least one processing device), 
wherein each singulated IC die of the singulated IC dice is fully separated from one another (fig. 5D: 1' fully separated from one another), and 
wherein the singulated IC dice comprise portions of the underfill layer and portions of the protective cover film disposed above the singulated IC dice (fig. 5D: portions of 4 and 5 disposed above 1').

Regarding claim 19, Arita teaches the method of claim 18, further comprising:
 directing a laser source device (¶ 0030: 13) to emit light towards the protective cover film and the underfill layer at a location that is above an area of the device wafer that is between the IC dice (¶ 0031 & fig. 4B: laser beam 13a directed toward 5 and 4 at regions between individual semiconductor die of wafer 1) such that the protective cover film and the underfill layer are separated into portions of the protective cover film and portions of the underfill layer that correspond to respective ones of the IC dice of the device wafer (fig. 4C: 5 and 4 separated into portions corresponding to semiconductor die).

Regarding claim 20, Arita teaches the method of claim 18, further comprising: 
removing one or more portions of the protective cover film from the singulated IC dice (¶ 0055 & fig. 6D: one or more portions of 5 removed from 1’), wherein the removal of the one or more portions of the protective cover film exposes respective one or more portions of the underfill layer above the singulated IC dice (fig. 6D: removal of 5 exposes surface of 4 above 1’).

Response to Arguments
1. Applicant’s arguments, see pages 6-9 of the Applicant’s Arguments/Remarks, filed 10/3/2022, with respect to the 35 USC § 103 rejections of claims 1-9 have been fully considered and are persuasive.  Accordingly, the 35 USC § 103 rejections of claims 1-9 have been withdrawn. 

2. Applicant’s arguments with respect to claim(s) 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
 “disposing an underfill layer and a protective cover film above the singulated IC dice and the open space between the sides of the adjacent singulated IC dice” and “performing an exposure operation to produce a pattern on the underfill layer and the protective cover film” as recited in claim 1.

Yokoi et al. (PG Pub. No. US 2018/0158691 A1) teaches disposing underfill layer 3b and protective cover film 3a above circuits of semiconductor wafer 1 (¶ 0046 & fig. 1c), but fails to teach the circuits are fully separated IC dice, as required by claim 1.

Coyle (PG Pub. No. US 2002/0105092 A1) teaches disposing underfill layer 58 above fully singulated IC dice 50 and open space between the sides of the adjacent singulated IC dice (fig. 5c: 58 formed above 50 and open spaces between 50).  However, Coyle does not teach a protective cover film positioned above the underfill layer, or performing an exposure operation to produce a pattern on the underfill layer and the protective cover film as required by claim 1.

In light of these limitations in the claims (see Applicant’s fig. 12 & ¶ 00106), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894